DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please refer to the rejection below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 8, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardner et al (U.S. Pub. 2012/0167823)
Regarding claims 6, 13, a fluidic device comprising a fluidic die (102,116) comprising a fluid aperture (108, 112) (Figure 1; Paragraphs 0064, 0068, 0082)
A support element (136) coupled to the fluidic die and comprising a fluid channel (148) corresponding to the fluid aperture to define a fluid path through the support element and the fluidic die, and embedded conductive leads (Figures 1, 5J; Paragraphs 0080, 0082)
A conductive element (Figure 1; Paragraphs 0069-0070; second conductive layer/drive electrode layer 122 of the actuation assembly 114) arranged with respect to the fluidic die and the support element such that a surface of the conductive element is arranged in the fluid channel (Figure 1), and further wherein conductive element is electrically coupled via the embedded conductive leads to a ground of the fluidic die (Figure 1; Paragraph 0119: “electrical connection bumps can form the conductive columns 548 that electrical connect the common reference electrode [120] in the actuation assembly to the electrical ground of the integrated circuit layer”; Paragraphs 0062, 0081: bottom surface 137 of the ASIC layer is grounded and connected to a ground of the die; Paragraphs 0083, 0116, 0118: the ASCI layer and the die are grounded together)

Regarding claim 8, wherein the conductive element comprises Au (Figure 1; Paragraph 0070)
Regarding claim 10, wherein the embedded conductive leads provide an electrical coupling between a ground of the additional fluidic dies and the additional conductive elements (Paragraphs 0053, 0062, 0081, 0083, 0116, 0118)
Regarding claim 11, wherein the fluidic die and the conductive element are arranged such that a structural element, an adhesive, a gap, or a combination thereof, provide a physical separation between the fluidic die and the conductive element (Figure 1; Paragraphs 0069-0070)
Regarding claim 12, wherein the fluidic die and the conductive element are to form an electrochemical cell while in contact with an electrolyte (Paragraphs 0069-0070, 0080, 0082)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al (U.S. Pub. 2012/0167823)
Regarding claim 7, Gardner discloses the claimed invention except for a surface area of the fluidic die exposed in the fluid path is approximately 1:1 to 3:1.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form a surface area of the fluidic die exposed in the fluid path is approximately 1:1 to 3:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of a surface area of the fluidic die exposed in the fluid path is approximately 1:1 to 3:1, for the purpose of actuating and ejecting fluid out through the flow path and nozzle opening.
Regarding claim 9, Gardner discloses the claimed invention except for additional fluidic dies comprising additional fluid apertures and additional fluid channels.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include additional fluidic dies comprising additional fluid apertures and additional fluid channels, since it has been held that St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of including additional fluidic dies comprising additional fluid apertures and additional fluid channels, for the purpose of increasing the area of ejection from the fluidic dies

Claims 1-3, 5, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al (U.S. Pub. 2012/0167823) in view of Furuya (U.S. Pat. 7,454,836)
Regarding claim 1, a fluidic device comprising a fluidic die (102, 116); a support element (136) coupled to the fluidic die
A fluid channel (108) within the support element (136) and defining a fluid path through the support element and a fluid aperture (108) of the fluidic die (Figure 1; Paragraphs 0064, 0068, 0082)
A conductive element (Figure 1; Paragraphs 0069-0070; second conductive layer/drive electrode layer 122 of the actuation assembly 114) arranged in the fluid path, the conductive element electrically coupled to a ground of the fluidic die (Figure 1; Paragraph 0119: “electrical connection bumps can form the conductive columns 548 that electrical connect the common reference electrode [120] in the actuation assembly to the electrical ground of the integrated circuit layer”; Paragraphs 0062, 0081: bottom surface 137 of the ASIC 
Wherein the conductive element comprises a metal or metalloid (Paragraph 0070; second conductive layer/drive electrode layer 122 of the actuation assembly 114)
Furuya discloses a material and size of the conductive element to engender galvanic effect at an approximately zero potential (Column 14, Lines 6-48)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Furuya into the device of Gardner, for the purpose of producing favorable resistance to a variety of inks 
Regarding claim 2, a substrate coupled to the support element, the substrate comprising conductive leads embedded therein (Figure 1; Paragraphs 0069-0070, 0079)
Regarding claim 3, wherein the embedded conductive leads comprise a ground lead to enable the electric coupling between the ground of the fluidic die and the conductive element  (Paragraphs 0053, 0062, 0081, 0083, 0116, 0118)
Regarding claim 5, wherein the conductive element is arranged to be out of direct physical contact with the fluidic die (membrane layer 114 is between the fluid and the layers 120, 122, 124) (Paragraphs 0068-0070; Figure 1)
Regarding claim 14, Furuya discloses materials of the fluidic dies and the conductive elements are selected to grow a protective layer on portion of the fluid paths in response to application of a zero potential (Column 14, Lines 6-48)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Furuya into the device of Gardner, for the purpose of producing favorable resistance to a variety of inks 
Regarding claim 15, wherein the protective layer is to be grown in response to a contact between an electrolyte with the conductive elements and the fluidic dies (Paragraphs 0069-0070, 0080, 0082)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al (U.S. Pub. 2012/0167823) as modified by Furuya (U.S. Pat. 7,454,836) and further in view of Torgerson et al (U.S. Pat. 6,234,598)
Regarding claim 4, Torgerson discloses a chip package comprising a printed circuit board (PCB), molded interconnect device, or molded lead frame device coupled to the substrate, and comprising a ground connected to the ground lead (Figure 4; Column 7, Lines 45-67)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Torgerson into the device of Gardner as modified by Furuya, for the purpose of reducing the number of interconnections providing electrical connection without sacrificing reliability

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        February 11, 2022